PATTERSON, Judge.
L. Addison Smelko appeals from the final order which dismisses his lawsuit against Dr. Edward R. Dupay, Jr., and Edward R. Du-pay, Jr., D.O., P.A, for failure to comply with the medical malpractice statute’s pre-suit screening requirements. See § 766.203, Fla. Stat. (1993). The trial court determined that the plaintiffs medical expert, Dr. Gardner, was not a qualified medical expert under section 766.202(5), Florida Statutes (1993). Because the statute of limitations has run, the case is time barred.
In Faber v. Wrobel, 673 So.2d 871 (Fla. 2d DCA 1995), this court determined that Dr. Gardner is in fact a qualified medical expert for the purposes of section 766.202(5). Therefore, we reverse and remand with directions to reinstate the plaintiffs complaint.
Reversed and remanded for further proceedings.
PARKER, A.C.J., and QUINCE, J., concur.